COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


WAL-MART STORES TEXAS, L.L.C.,                   §
d/b/a WAL-MART-SUPERCENTER,                                        No. 08-13-00198-CV
                Appellant,                       §
                                                                     Appeal from the
V.                                               §
                                                                   327th District Court
SONIA DOZAL,                                     §
                     Appellee.                                   of El Paso County, Texas
                                                 §
                                                                 (TC# 2011-DCV-00932)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.